Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the papers filed March 29, 2021.  Claims 1-16 are pending.  The substitute drawings are acknowledged and the prior objections to the drawings have been withdrawn in view of the new drawings.  Applicant, however, has not submitted an amendment to the claims or provided substantive arguments.  Therefore, the prior rejections have been maintained and repeated below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, this claim is inconsistent with the preamble.  The claim recites a tag, however, the detacher is not a part of the tag but is a mechanism designed to unlock the tag.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sentronik (2005 032 932) .
Regarding claim 1, the claimed tag member is shown as item 5; the claimed connecting member is shown as item 10 and 3; the claimed locking member is shown as items 22, 23, and 24 where in the clutch mechanism is item 22; and the claimed unlocking member is shown as item 20.  Paragraph 0027 teaches the plunger member is a non-ferromagnetic material.  Perpendicular movement of unlocking member 20 causes spring  to move clutch mechanism to unlocked state.
Regarding claim 5, see items 7.
Regarding claim 10, see items 17 and 16.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sentronik.
Regarding claim 9, one of ordinary skill in the art would be familiar with unlocking mechanisms to security tags.  The use of a detacher mechanism with a magnetic field to bias a mechanism to release the tag is known.  It would have been obvious to include a detacher in the same conventional manner to unlock the tag.
Regarding claim 16, the Examiner gives Official notice that tags typically have unitary housing.  It would have been obvious to create a unitary housing for ease of manufacturing.
Claims 6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sentronik as applied to claim 1 above, and further in view of Bremer et al (2016/0321884).

Regarding claims 11-15, Sentronik provides limited details on the unlocking member.  Bremer teaches in paragraph 0048 that received signals may actuate a switch to an electro-mechanical actuator.  The elements of claims 11-15 are conventional means for unlocking EAS tags that would be known to a person of ordinary skill in the art.  It would have been obvious to modify the tag with the teachings and suggestions of Bremer.
Claims 2-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



April 2, 2021